Petitioner, George Bullie Smith, has filed petition for habeas corpus, seeking his release from the State Penitentiary at McAlester, where he is confined by reason of a judgment and sentence entered in the district court of Kay county, Okla., on April 2, 1946, where he was convicted of the crime of attempt to murder, and sentenced to serve a term of 50 years in the State Penitentiary. Copies of the information, warrant and judgment and sentence are attached to his petition.
A rule to show cause was issued, and the hearing on the petition was set for June 11, 1947. No attorney appeared at such hearing, and no evidence was offered to sustain the petition filed in this case.
In the petition it is alleged that the petitioner was wrongfully convicted, and that he was forced to enter a plea of guilty. *Page 448 
We have carefully examined the petition and exhibits, and find nothing to show that the judgment and sentence entered was void, or that the court did not have full and complete jurisdiction.
It has been held by this court that a writ of habeas corpus cannot be substituted for an appeal. Ex parte Mayfield,84 Okla. Crim. 158, 179 P.2d 934; Ex parte Walker, 84 Okla. Crim. 190,180 P.2d 670; Ex parte Mills, 81 Okla. Crim. 200, 162 P.2d 334.
No attempt was made to appeal to this court from the judgment and sentence rendered in the district court of Kay county. No review of the evidence and the trial may be had in the habeas corpus hearing.
For the reasons above stated, the petition for writ of habeas corpus is denied.
JONES and BRETT, JJ., concur.